STATEMENT OF ADDITIONAL INFORMATION Causeway International Value Fund Institutional Class (CIVIX) Investor Class (CIVVX) Causeway Global Value Fund Institutional Class (CGVIX) Causeway Emerging MarketsFund Institutional Class (CEMIX) Investor Class (CEMVX) Causeway International Opportunities Fund Institutional Class (CIOIX) Investor Class (CIOVX) SUPPLEMENT DATED MARCH 22, 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 31, 2009 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE STATEMENT OF ADDITIONAL INFORMATION AND SHOULD BE READ IN CONJUNCTION WITH THE STATEMENT OF ADDITIONAL INFORMATION. Under “Shareholder Service Arrangements,” add the following financial institutions that are parties to agreements entitling them to receive payments from the Distributor under the Service Plan and/or the Investment Adviser from its own resources, as indicated: Service Provider Payments Received From RBC Capital Markets Corporation Investment Adviser PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
